Smith, J.
(dissenting): I find myself unable to concur in syllabus 2 and the corresponding part of the opinion. After a careful reading of G. S. 1935, 8-401, I am unable to persuade myself that the statute was intended to apply only to accidents upon the highways. I do not think a general reading of the entire act sustains that view either. My idea is that the legislature recognized what we all know, that is, that the automobile is a dangerous agency. In careless hands it kills people on the highways, driveways and in garages and sets fire to wheat fields and buildings. Because we see so many of them we are prone to lose sight of the fact that in the hands of careless drivers they are a menace. That, I think, is the reason the legislature enacted this statute so that one could not come into Kansas with an automobile which will leave a trail of death, devastation and destruction in his wake and escape liability because the injured parties would have to go to the driver’s home state to sue him.